DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 27, 2021.
Applicant’s election without traverse of the claims of Group II, claims 12-16 in the reply filed on July 27, 2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement filed 8/27/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,956,073. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims disclose overlapping subject matter, with the exception of the present claims being broader in scope.  Therefore, the claims at issue encompass the features of the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 recites “wherein at least one of the one or more mechanical indentations is offset from the optical device”.  The reference point of the term ‘offset’ is unclear.  For example, are the mechanical indentations offset from each other? Are the mechanical indentations offset from the optical axis of the optical device? Appropriate clarification is required. For examination purposes, this feature will be interpreted as being offset from the optical axis/optical center of the lens. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castleman (US 4,878,912) in view of Schnell et al. (US 2011/0015733).
Referring 12, Castleman discloses a foldable IOL(Fig. 3, 20) with one or more mechanical indentations(Fig. 3, notches, 23B) disposed on the lens element, wherein at least of the one or more mechanical indentations forms a structurally weakened location in the lens element(the area of the notches are mechanically weakened as there is no lens material at those locations, therefore, with respect to the remainder of the active lens element, the area is structurally weakened) to locate the fold lines and thus promote folding of the lens element(col. 4 lines 3-18). 
Castleman lacks a detailed description of the lens being an active lens element including an optical device disposed proximate to a center of the active lens element to provide dynamic optical power; and control circuitry coupled to the active lens element to control the active lens element.
Schnell et al. discloses an intraocular lens (IOL) system(paragraph 8) in the same field of endeavor, comprising: an active lens element including an optical device disposed proximate to a center of the active lens element to provide dynamic optical power(paragraphs 14, 26); with fold lines that promote folding of the active lens element(paragraph 21); and control circuitry coupled to the active lens element to control the active lens element(paragraph 17) for the purpose of modifying the optical power of the lens to adjust to a wide variety of visual demands(paragraph 14). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the lens of Castleman to be an active lens element with control circuitry coupled to the lens element in order to modify the optical power of the lens to adjust to a wide variety of visual demands. 
Referring to claim 13, as modified in claim 12 above, Castleman discloses wherein a first pair of mechanical indentations(23B) included in the one or more mechanical indentations define a first folding line(29) extending at least between the first pair of mechanical indentations(Fig. 3), and wherein the 
Referring to claim 14, as modified in claim 14 above, Castleman discloses wherein the first pair of mechanical indentations(23B) are positioned on the active lens element so that the first folding line(29) symmetrically bisects the active lens element in half(Fig. 3).
Referring to claim 15, as understood by the Examiner (see 112 rejection above) and modified above, Castleman discloses the mechanical indentation extending partially from a perimeter of the active lens element towards the center of the active lens element(See Fig. 3, notches extend from perimeter and toward the center of the lens).  Castleman lacks a detailed description of the one or more mechanical indentations being offset from the optical device(relative to the central lens/optical axis). 
Schnell et al. teaches hinges configured to provide folding lines for the lens wherein the hinge is offset from the central/optical axis of the lens (Fig. 4E, shows hinge offset and extending from a perimeter toward the center of the active lens element’ paragraph 36) for the purpose of providing alternative folding areas to assist in permitting the IOL to be implanted into the eye through a smaller incision. 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the lens of Castleman to have the indentations offset from the central/optical axis as taught by the hinge feature in Schnell et al. in order to  assist in permitting the IOL to be folded and implanted into the eye through a  smaller incision. 
Referring to claim 16, as modified in claim 12 above, Castleman discloses wherein the one or more mechanical indentations include a plurality of mechanical indentations(23B, two notches is the ‘plurality’) that are arranged symmetrically around the optical device(Fig. 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0216652—discloses a lens with notches/indentation around the entire perimeter of the lens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448.  The examiner can normally be reached on MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774